UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6463


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY WILLIAM STEWART,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:01-cr-00011-2)


Submitted:    September 29, 2008           Decided:   February 20, 2009


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Terry William Stewart, Appellant Pro Se.    Anne Magee Tompkins,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry      William    Stewart       seeks    to    appeal         the   district

court’s orders (1) denying his Fed. R. Civ. P. 59(e) motion to

alter or amend the district court’s previous order denying his

Fed. R. Civ. P. 60(b) motion for reconsideration of his criminal

judgment;       and    (2)    denying     his        motion       for    adjustment          of

restitution payments pursuant to 18 U.S.C. § 3572 (2006).                                    In

criminal cases, the defendant must file the notice of appeal

within ten days after the entry of judgment.                            Fed. R. App. P.

4(b)(1)(A).           With   or   without       a    motion,      upon    a    showing       of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                                 Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

            The district court entered judgments on March 6, 2007,

and March 13, 2007.           Stewart filed his notices of appeal at the

earliest on March 23, 2007, and April 6, 2007, respectively--

within the thirty-day period after expiration of the ten-day

appeal period.         We remanded the case twice to the district court

for the limited purpose of determining whether Stewart had shown

excusable neglect or good cause to warrant an extension of time

to file a notice of appeal.

            A    determination       of     excusable         neglect     is        based    on

several   factors,       including      “the        danger   of    prejudice         [to    the

                                            2
opposing side], the length of the delay and its potential impact

on judicial proceedings, the reason for the delay, including

whether it was within the reasonable control of the movant, and

whether the movant acted in good faith.”                           Pioneer Inv. Servs.

Co. v. Brunswick           Assocs., 507 U.S. 380, 395 (1993).                          The most

important of these factors is the untimely party’s reason for

delay.     Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d 530,

534, 539 & n.4 (4th Cir. 1996) (“[F]ailure to learn of the entry

of     judgment      should        ordinarily           excuse     a     party       from     the

requirement        that     the     notice         be    timely        filed.”)       (internal

quotation omitted).

              On    remand    for    the     second       time,        the   district       court

found    that      the    length    of   the       delay     was   prejudicial          to    the

Government and that Stewart’s delay and frivolous pursuit of

these appeals impacts judicial proceedings.                            The district court

noted it had previously found that Stewart had failed to act in

good faith and that it was implicit in its previous order that

it had considered the relevant excusable neglect factors, adding

that    the   reason       for     Stewart’s        delay    was       nothing       more    than

harassment of the judicial system.                       The court, however, did not

discuss the facts relating to the delayed filing of the appeal,

including       Stewart’s        proffered         reasons       for     the       delay.      In

particular, the court did not discuss Stewart’s allegations that

he   never    received       the    court’s        order     denying         his    Rule    59(e)

                                               3
motion and that he did not timely receive the court’s order

denying his § 3572 motion.           Because it is not apparent that the

district court gave sufficient consideration to the judicially

recognized     factors    in    determining      whether    excusable       neglect

exists to excuse the untimely filing of the notices of appeal,

we remand to the district court again for further consideration.

We direct the district court to explicitly address, and accept

or   reject,   in   the    context    of    considering     excusable       neglect

factors,   the   reasons       proffered    by   Stewart    for    his    delay   in

filing the notices of appeal.              The record as supplemented with

the district court’s findings on remand will then be returned to

this court.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and   argument     would   not    aid    the    decisional

process.

                                                                           REMANDED




                                       4